Citation Nr: 1114416	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  He died in October 2006.  The appellant is his surviving spouse.

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A June 2007 VA medical opinion indicates that there is a nine-page consent form dated July 25, 2006 and apparently signed by the Veteran.  This document is not of record and should be obtained and associated with the record.  See 38 C.F.R. § 3.159(c)(2).

The appellant appeared at a hearing in February 2011.  She asserted that there was fault on the part of VA medical personnel in their releasing the Veteran from the VA hospital in August 2006 prior to the Veteran's recovery.  She asserts that at the time that the Veteran was released from the VA hospital he experienced pain, he had a swollen abdomen, and he was vomiting.  At the hearing, testimony was provided that VA should not have released the Veteran from the hospital given his condition at that time.  The appellant's son-in-law, a medical assistant, believed that there was fault on the part of the VA medical personnel.  

The June 2007 VA medical opinion states that, although the Veteran's development of sepsis and resulting death was a result of the Veteran's VA surgery, there was no fault on the part of the VA in the performance of the surgery.  As noted above, the appellant asserts that there was fault on the part of VA in releasing the Veteran from the VA hospital too soon, while he was still having significant problems.  She asserts that if the VA personnel at the hospital had recognized that the Veteran was not well and had kept the Veteran hospitalized longer they would have discovered the sepsis sooner and the Veteran would not have died.  The June 2007 VA opinion does not directly address the appellant's assertions.  The Board finds that after the additional development described above is accomplished the Veteran's claims files should be sent to a specialist for review and a medical opinion addressing whether there was fault on the part of VA medical personnel for releasing the Veteran from the VA hospital given his condition at that time.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the July 25, 2006, nine-page consent form signed by the Veteran and associate it with the Veteran's claims files.

2.  When the above actions have been accomplished, send the Veteran's claims files to a gastroenterology specialist.  The specialist should review the medical evidence of record and provide an opinion as to whether there was fault on the part of the VA medical personnel in releasing the Veteran from the VA hospital given his symptoms at that time.  A rationale for any opinion should be provided.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


